Case 1:17-cv-05725-RJD-RER Document 27 Filed 11/19/18 Page 1 of 2 PageID #: 460



                                      UNITED STATES
                          SECURITIES AND EXCHANGE COMMISSION                       JORGE G. TENREIRO
                                NEW YORK REGIONAL OFFICE                           TELEPHONE: (212) 336-9145
                                                                                   EMAIL: TENREIROJ@SEC.GOV
                                      200 VESEY STREET, SUITE 400
                                        NEW YORK, NY 10281-1022




                                                               November 19, 2018




 VIA Electronic and Overnight Delivery

 Hon. Raymond J. Dearie
 United States District Court
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     SEC v. REcoin Group Foundation, LLC, et al., 17-CV-5725 (RJD)

 Dear Judge Dearie:

         Plaintiff Securities and Exchange Commission (“Commission”) and Defendants Maksim
 Zaslavskiy (“Zaslavskiy”), REcoin Group Foundation, LLC (“REcoin”), and DRC World, Inc.,
 a/k/a Diamond Reserve Club (“Diamond”), have reached a partial settlement in this action,
 subject to the Court’s approval. The Commission respectfully submits a courtesy copy of the
 proposed judgments and of Zaslavskiy’s, REcoin’s, and Diamond’s signed consents. If the
 proposed judgments are acceptable to the Court, we respectfully request that the Court docket
 executed copies of the judgments with the enclosed consents attached.

         The proposed judgments would resolve Defendants’ liability in this action and all non-
 monetary relief the Commission seeks against Defendants. Specifically, the judgments would
 permanently enjoin Defendants from violating (1) Section 10(b) of the Securities Exchange Act
 of 1934 (“Exchange Act”) and Rule 10b-5 thereunder, and (2) Sections 5(a), 5(c), and 17(a) of
 the Securities Act of 1933 (“Securities Act”), and would permanently bar Zaslavskiy from
 serving as an officer or director of any public company pursuant to Section 20(e) of the
 Securities Act and Section 21(d)(2) of the Exchange Act, and from participating in any offerings
 of digital securities.

        Because Defendant Zaslavskiy is currently scheduled to be sentenced in the related
 criminal case now pending before this Court, United States v. Zaslavskiy, No. 17 Cr. 647, and
 because it is likely that the outcome of that proceeding will impact the timing and amount of
 monetary relief the Commission will seek, the proposed judgments would not resolve the
 monetary relief the Commission seeks. Instead, the judgments would permit the Commission to
Case 1:17-cv-05725-RJD-RER Document 27 Filed 11/19/18 Page 2 of 2 PageID #: 461



Hon. Raymond J. Dearie                                                      November 19, 2018
                                                                            Page 2

move for disgorgement, prejudgment interest, and civil penalties against Defendants, or for
these questions to be resolved between the parties, at a later date.

        Finally, although this case was stayed at the request ofthe United States pending the
solution ofthe parallel criminal case, I have contacted the Assistant United States Attorney
representing the United States in the parallel action, who has indicated that the United States
does not oppose the entry ofthe proposed consent judgments. Accordingly, the Commission
respectfully requests that the Court approve the proposed consentjudgments.

                                             Respectfully submitted,


                                             Jo e . Tenreiro

Enclosures

cc: All Counsel(via ECF filing only)
